[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION
The marriage in this case is less than three years old but there is a minor child and a fistful of bills, most of them overdue.
The court finds the marriage has broken down irretrievably and, the jurisdictional requirements having been met, it is dissolved.
The court has considered 46b-81 and 82 and those statutes dealing with minor children in rendering the orders that follow.
1. There shall be joint custody of the minor child, Patrick, with the primary residence with the plaintiff-wife and reasonable visitation in the defendant-husband.
2. The defendant shall pay alimony to the plaintiff at the rate of $100.00 per week for a period of two years.
3. Child support shall be paid by the defendant at the rate of $233.00 per week.1
4. Payments under paragraphs 2 and 3 shall be by wage execution.
5. The defendant shall provide health insurance for the benefit of the minor child with all uninsured and unreimbursed medical expenses to be paid by the parties. The defendant shall pay 80% and the plaintiff 20%. Section 46b-84c shall apply to this coverage.
6. In the event the parties cannot agree on a fair distribution of the personalty located at the former family residence at 90 Boston Post Road, Madison, the matter will be referred to the family relations office for mediation.
7. The defendant shall indemnify and hold the plaintiff harmless from any liability and/or exposure arising from the obligation owed to William Woods.
8. To secure the payment of alimony and support the defendant shall maintain life insurance of at least $50,000.00 with the plaintiff as beneficiary. The plaintiff shall be provided with proof of such coverage within 30 days and annually thereafter.
9. The plaintiff shall claim the child as an exemption for CT Page 5055 income tax purposes, state and federal.
10. The plaintiff is awarded counsel fees in the amount of $2500.00, payable within 60 days.
11. The plaintiff is awarded lump sum alimony in the amount of $2500.00, payable within one year.
ANTHONY V. DeMAYO, JUDGE